:Interim Decision #1330

MATTER OF DIAZ-VILTA1011,
In. DEPORTATION Proceedings
A-18231060
Decided by Board April3, 1964
Adjustment of status under section 245, Immigration and Nationality Act, as
amended, is denied as a matter of discretion to a nonimmigrant visitor, a
native and citizen of Colombia, who by his conflicting and evasive testimony
failed to establish that he did not intend to circumvent the normal immigrant
visa-issuing process by the United States consul abroad.
Citer.oh:
Order; Act of 1952—Section 241(a) (2) ES U-S-0. 1251(a) (2)1—Nonimmigrant visitor for pleasure, remainder longer.

In a decision. dated December 20, 1963, the special inquiry officer
denied the application of the respondent for adjustment of status
under section 245 of the Immigration and Nationality Act, but granted
him the privilege of voluntary departure. From that denial of section 245 relief the respondent has appealed to this Board.
The respondent is 22-year-old unmarried male alien, native and
citizen of Colombia, who last entered the United States on April 10,
1963, at which time he was admitted as a visitor for pleasure. Ho was
thereafter permitted to remain in the United States until October 7,
1963, and has remained beyond that time -without authority. He concedes that he is deportable on the charge contained in the order to
show cause. The only issue before this Board is the denial by the
special inquiry officer of the respondent's application for adjustment
of status to that of an immigrant for permanent residence in the
United States. The special inquiry officer in his opinion found that
the respondent was statutorily eligible for this relief but concluded
that such relief was not warranted as a matter of discretion. Respondent through counsel contends that such relief should have been
granted as a matter of discretion and further argues that the insertion
into the record of Exhibit 9 (Form. I-483) was prejudicial and legal
error. These points will be considered seriatim.
494

Interim Decision #1330
The special inquiry officer found that the respondent's testimony
was conflicting and evasive. We have thoroughly studied the record
in this case. Throughout the respondent's testimony there is a pattern
of evasion, conflict and distortion. We are not persuaded that the
respondent did not intend to avoid the immigrant visa issuing process
by way of section 245 adjustment procedure. His answers on important phases of the case such as his intention when he applied for the
visitor's visa, his employment in Venezuela, his employment in the
United States, the length of time he intended to remain in the United
States, the documents he brought with him to the United States and his
letter of employment from Babcock-Coleman, are neither conclusive
nor responsive.

Certainly they lark the quality of forthrightness

required of an alien seeking a benefit from the United States.
' Counsel recites the case of Barrios (Interim Decision #1264) in
her appeal. That case rested on a different factual situation because
Barrios, the alien applicant, at the time he secured his nonimmigrant
visa from the United States consular officer had every intention of
complying with the terms of his temporary admission and this was
not controverted. We do not find such an intention in the instant
case. The testimony of this respondent, flavored as it is with equivocation and contradiction, does not sway us to a contrary conclusion.
We now proceed to counsel's second argument regarding the insertion into the record of Form 1-483 and her claim that such was
prejudicial and legal error. This contention merits short comment
only. The special inquiry officer properly stated that in the exercise
of discretion it is important to consider all the circumstances in the
case. He noted that the American Embassy at Bogota, Colombia,
had recommended on the Form 1-483 that the application for status
as a permanent resident be denied. He further commented that the
recommendation of course, is in no way binding on the special inquiry
officer but can be given some consideration in the field of discretion.
With this comment we agree. In and of itself the recommendation
by the consul has no weight in the approval or denial of the application
for adjustment. Exhibit 9 with which the respondent's counsel is
greatly concerned states under heading II. To Requesting Office—
"There is information of record in this office indicating the alien's
prima facie ineligibility (subject to personal interview) for an immigrant visa under section 212 (a) (19), in that: he made willful misrepresentations in obtaining a nonimmigrant visa." This, claims
counsel, has caused prejudice to the respondent's case. We do not
think so. The statement as quoted and as contained in Exhibit 9 to
our way of thinking legally adds up to zero for it states that even the
prima facie case of ineligibility is contingent upon a personal interview.
495

Interim Decision #1330
We cannot conceive how the special inquiry officer, a person trained
in the law, could attach any weight or significance to such a statement.
Furthermore, aside from the denial by the special inquiry officer
based generally on the respondent's actions, evasive testimony and
general uncooperativeness, the information contained in Exhibit 9
is of minimal importance at best. Lastly, counsel for respondent
has failed to indicate with specificity any instance of prejudice caused
by the insertion of this exhibit into the record.
In summary, the decision of the special inquiry officer is a. result
of the exercise of his discretion. Our study of this record and our
consideration of the representations made by counsel on appeal lead
us to the conclusion that the special inquiry officer's decision was
unquestionably fair. To hold otherwise would be an invitation for

nonquota and open quota intending immigrants to render useless
the legally designated visa issuing l'functions of the United States
consuls abroad. This we will not do. Accordingly, the following
order will be entered.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

49(;

